DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 1-4, drawn to a device for positioning of a bending tool.
Group 2, claim(s) 5-13, drawn to a method for positioning of a bending tool.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1 and 2 lack unity of invention because the groups do not share the same or corresponding technical feature. Specifically, Group 1 has a technical feature of “the electromagnet and the magnet holder have congruent polygonal shapes capable of being positioned one inside the other” wherein Group 2 has a technical feature of “the electromagnet is energized with a nominal voltage for generation of a nominal fore as magnetic force, which nominal force, in dependence on – tool weight and or…”.
During a telephone conversation with Frederick Dorchak on 04/22/2022 a provisional election was made without traverse to prosecute the invention of Group 2, claims 5-13.  Affirmation of this election must be made by applicant in replying to this Office action. Claims 1-4 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "3" and "8" have both been used to designate the carriage guide. As shown in Fig. 1, element 8 is the carriage guide. However, in Fig. 2, element 3 seems to be the carriage guide which allows the tool 1 to be moved along. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “8” has been used to designate both “a contact surface” and “magnetic guide”. Shown in Fig. 1, 8 seems to be a rail i.e. carriage guide which a tool is held onto and in Fig. 2, 8 seems to be a part of an electromagnet.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Examiner notes that based on understanding in the art, the drawing should be labeled as: 
    PNG
    media_image1.png
    737
    908
    media_image1.png
    Greyscale



Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: 
“The bending tool 1 comprised a tool holder 4, not visible in Fig. 1, via which tool holder 4 the bending tool 1 is retained by a retaining carriage 3, not visible in Fig. 1, via a detachable mechanical connection” in pg. 20 
“The bending tool 1 is retained on a tool holder 4 on a retaining carriage 3.” In pg. 22 and 24.
The two limitations contradicts each other because one says the tool holder is part of the bending tool and the other says the tool is retained on another.
Claim Objections
Claims 5-13 are objected to because of the following informalities:  
Claim 5 should read: “A method for positioning of a bending tool by means of an electromagnet…, the method comprising:”
Claim 5 after “a bending tool” has been recited, “bending tool” should be “the bending tool”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the limitation “which bending tool is held on a tool holder by a retaining carriage” in line 3-4. It is unclear if the bending tool (1) is held on a tool holder (4) or if the tool holder (4) is part of the bending tool (1) and is configured to be displaced by the retaining carriage. Based on the specification pg. 20, the tool holder 4 is part of the bending tool 1 and the bending tool is held on the retaining-carriage guide 8 or 10 and the retaining carriage carries the bending tool along the retaining-carriage guide. For the purpose of examination, examiner interprets to be the latter.
	All dependent claims of above-mentioned claims inherit all of the limitations of the above-mentioned claims. Thus, the claims are likewise rejected under 35 U.S.C. 112(b) as being indefinite. 
Allowable Subject Matter
Claims 5-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	Regarding claim 5, the closest prior art, Felder (WO 2015176083), discloses a method (Fig. 1-11) for positioning of a bending tool (7, 8) by means of an electromagnet (31) which bending tool is held on a tool holder (21) by a retaining carriage (11) that can be displaced in a direction of movement along a retaining-carriage guide and which bending tool comprises a magnet holder (left side of the tool 8 is a magnet holder which is a magnetizable material) of a magnetizable material, wherein the electromagnet can be displaced along a magnetic guide (27 interpret magnetic guide to mean that it guides electromagnet), wherein the electromagnet is energized with a nominal voltage ([0051] power supplied by lines 15 means that voltage is used to energize the electromagnet) for generation of a nominal force as magnetic force (this is inherent to electromagnets and how it works with a power source).
	Although Felder discloses that there is an on/off switch 45 for activating or deactivating the power supply[0065], Felder fails to disclose “which nominal force, in dependence on - the tool weight and/or - the inertial forces acting on the bending tool and/or - the friction acting in the retaining-carriage guide and/or - the orientation of the magnetic force relative to the movement direction and/or - the size of the contact area of the contact faces and/or - an extension of the magnetic field into regions having further magnetizable workpieces is increased or decreased by a pulse width modulation or by a change of a voltage or by a change of the current capacity in time spans for generation of the necessary magnetic force.” 
	 Accordingly, neither the prior art nor any combination thereof anticipates nor renders the claimed invention obvious. Accordingly claim 5 is deemed patentable over the prior art of record. Claims 6-13 are allowed as dependent from claim 1.
	
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BOBBY YEONJIN KIM/Examiner, Art Unit 3725